UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7672


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZACHARY WILLIAM SANDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:06-cr-00253-D-1; 5:12-cv-00503-D)


Submitted:   January 29, 2015             Decided:   February 9, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Zachary William Sanders, Appellant Pro Se.      Jane J. Jackson,
Jennifer P. May-Parker, Assistant United States Attorneys,
Felice McConnell Corpening, Adam Frederick Hulbig, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zachary William Sanders seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2255 (2012)

motion and denying his motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2012).                  We dismiss in part, and affirm in

part.

               The    district     court’s        dismissal      of    Sanders’        § 2255

motion    is    not     appealable      unless      a    circuit      justice     or    judge

issues      a        certificate        of        appealability.             28        U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent       “a    substantial       showing      of      the   denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.     Cockrell,      537 U.S. 322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Sanders has not made the requisite showing.                             Accordingly,

                                              2
we deny a certificate of appealability and dismiss this portion

of the appeal.

           As     to   the    district         court’s     denial     of    Sanders’

§ 3582(c)(2) motion, we have reviewed the record and find no

reversible error.       Accordingly, we affirm this portion of the

district court’s order for the reasons stated by the district

court.    See United States v. Sanders, Nos. 5:06-cr-00253-D-1,

5:12-cv-00503-D (E.D.N.C. Sept. 13, 2013).                        We dispense with

oral   argument    because        the    facts   and     legal     contentions     are

adequately   presented       in    the    materials      before    this    court   and

argument would not aid the decisional process.

                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                           3